                                          Case 3:21-cv-01626-EMC Document 56 Filed 06/18/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE WOMEN’S STUDENT UNION,                       Case No. 21-cv-01626-EMC
                                   8                    Plaintiff,
                                                                                          ORDER DENYING DEFENDANT’S
                                   9             v.                                       MOTION TO STAY THE CASE
                                  10     U.S. DEPARTMENT OF EDUCATION,                    Docket No. 44
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is the Department of Education’s motion to stay the case for sixty

                                  15   days while it reviews the regulations at issue. See Docket No. 44 (Stay Mot.). For the following

                                  16   reasons, the motion is DENIED.

                                  17          In 2020, then-Secretary of Education Betsy DeVos issued regulations that Plaintiff the

                                  18   Women’s Student Union (WSU) contends weakened key federal protections under Title IX of the
                                  19   Education Amendments of 1972 for students who experience sexual harassment and

                                  20   discrimination in public schools. See Docket No. 1 (“Compl.”) ¶ 8 (citing 85 Fed. Reg. 30,026

                                  21   (May 19, 2020) (codified at various places in 34 C.F.R. Pt. 106) (the “Regulations)). WSU filed

                                  22   the instant action seeking to vacate the Regulations under the Administrative Procedure Act

                                  23   (APA) on March 8, 2021. The State of Texas and three groups—the Foundation for Individual

                                  24   Rights in Education, Independent Women's Law Center, and Speech First, Inc.—filed motions to

                                  25   intervene in this case on April 7 and May 24, 2021, respectively. See Docket Nos. 19, 25. The

                                  26   Court is scheduled to hear those motions on July 15, 2021.
                                  27          Shortly after WSU filed its complaint, President Joseph Biden issued Executive Order

                                  28   14,021 instructing the new Secretary of Education, Miguel Cardona, “to review the [Regulations]
                                          Case 3:21-cv-01626-EMC Document 56 Filed 06/18/21 Page 2 of 3




                                   1   and consider whether [they] should be suspended, revised, or rescinded.” Stay Mot. at 1 (citing

                                   2   Exec. Order No. 14,021, 86 Fed. Reg. 13,803 (Mar. 8, 2021)). As a result, the Department filed

                                   3   the instant motion to stay this case for sixty (60) days while it reviews the Regulations. Id.

                                   4          WSU argues that the Court should deny the stay because the Department could take

                                   5   months—and certainly longer than sixty days—to review the Regulations. See Docket No. 51

                                   6   (“Opp’n”) at 1. The Court agrees. On April 6, 2021, the Department released a letter from the

                                   7   Acting Assistant Secretary for Civil Rights, Suzanne B. Goldberg, explaining that a formal

                                   8   rulemaking process—including notice and comment—will be required “to determine changes or

                                   9   additions to the Department’s Tile IX regulations and any related agency actions that may be

                                  10   necessary to fulfill the Executive Order.” Suzanne B. Goldberg, U.S. Dep’t. of Educ., Letter to

                                  11   Students, Educators, and other Stakeholders re Executive Order 14021 (Apr. 6, 2021),

                                  12   https://www2.ed.gov/about/offices/list/ocr/correspondence/stakeholders/20210406-titleix-eo-
Northern District of California
 United States District Court




                                  13   14021.pdf. Although Assistant Secretary Goldberg’s letter does not establish a timeline by when

                                  14   the Department will complete its review of the Regulations, a formal notice and comment

                                  15   rulemaking process almost always takes longer than sixty days. Id. For example, it took the

                                  16   Department eighteen months—from November 2018 to May 2020—to issue the Regulations in the

                                  17   first place. See 85 Fed. Reg. at 30,031.

                                  18          There is also no guarantee that the Department will rescind the Regulations. Assistant

                                  19   Secretary Goldberg’s letter does not indicate exactly how the Department intends to change the

                                  20   Regulations. Unlike some of President Biden’s other executive orders that explicitly reverse the

                                  21   prior administration’s actions, Executive Order 14,021 only instructs the Department to “review”

                                  22   the Regulations. It is therefore entirely possible that the Department, after a lengthy notice and

                                  23   comment period, decides not to rescind, suspend, or even revise the Regulations. In short, it is

                                  24   highly unlikely the case will be moot within 60 days or anywhere near that time period. As the

                                  25   Regulations remain intact, WSU risks prejudice by the proposed stay, particularly if the stay is

                                  26   extended for substantial periods as the Department may well request.

                                  27          Accordingly, the Court DENIES the Department’s motion for a sixty-day abeyance

                                  28   because it is highly unlikely that the Department will conduct a notice and comment rulemaking
                                                                                         2
                                          Case 3:21-cv-01626-EMC Document 56 Filed 06/18/21 Page 3 of 3




                                   1   process to rescind, or otherwise modify the Regulations, in sixty days.

                                   2          The Department is instructed to respond to the complaint within fourteen (14) days of this

                                   3   order. The Court will hold the initial case management conference and hear arguments on the

                                   4   pending motions to intervene, as planned, on July 15, 2021. The briefing schedule for those

                                   5   motions remains unchanged.

                                   6          This order disposes of Docket Nos. 44 and 47.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: June 18, 2021

                                  11

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                        EDWARD M. CHEN
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
